The plaintiff was a locomotive engineer in the employment of the defendant, and was injured by the overturning of his engine in consequence of the bad condition of defendant's road. This action was brought to recover for the injuries thus sustained, and a recovery was had. The defendant now seeks a reversal of plaintiff's judgment upon the sole ground of his contributory negligence; and the claim is, that he should have been nonsuited on that ground. *Page 372 
The learned counsel for the defendant contends that the undisputed evidence showed that the plaintiff knew of the bad and dangerous condition of the road when he ran the engine, and that he was negligent in running it with such knowledge.
We are of opinion that the alleged contributory negligence was not so clearly proven as to authorize a nonsuit. While it was incumbent upon the plaintiff to show that the road was in an unfit and dangerous condition, the evidence upon the subject was somewhat conflicting, and the extent to which it was unfit and dangerous, as bearing upon plaintiff's negligence, was a matter to be determined by the jury.
While the plaintiff knew that the road was somewhat out of repair, and that he incurred some danger in running his engine, it does not appear conclusively that he knew how badly it was out of repair or that the danger was imminent or very great. Three or four passenger trains, besides freight trains, passed over the road daily, each way, and it does not appear that any other accident had happened from the bad condition of the road. The plaintiff and other engineers had frequently run their engines over the road in the same way in which the plaintiff ran his on the occasion of the accident and had done so with safety. The plaintiff was ordered by competent authority to run his engine just as he did, and he had received assurance that the road would soon be put in repair. We must take into account the plaintiff's position. His business was that of an engineer, and unless he obeyed orders and ran his engine he would have been obliged to abandon defendant's service. Of one thus situated the law should not be too exacting. We must assume that the officers of defendant, who had charge of the road, and must have known its condition, deemed it safe; and the plaintiff had the right to rely somewhat upon their judgment. Other employees of the road, and hundreds of passengers, were daily trusting their lives upon the road, and on the day of the accident he was ordered to and did precede a passenger train. Under such circumstances, was the plaintiff bound to set up his judgment against that of all others and determine for himself that the road was absolutely unsafe *Page 373 
for the passage of his engine, and abandon his position as engineer, or take upon himself the risk caused by defendant's negligence? We think, under all the circumstances, and upon all the evidence given on both sides, that it was a question for the jury to determine, whether the plaintiff acted with reasonable prudence and discretion in venturing to run his engine over the road.
But aside from all other considerations, the plaintiff, on the occasion of the accident, ran his engine, without any cars attached, ahead of a passenger train, at the rate of twenty miles per hour, over a road which defendant's officers knew to be in a bad condition, by the express orders of the defendant. It would be a very unjust rule which would allow a master to shield himself from responsibility for the consequences of his own negligence by alleging those acts, not inevitably or imminently dangerous, to have been negligent which his servant performed by his express orders. (Patterson v. Pittsburgh  ConnellsvilleR.R. Co., 76 Penn. 389.) Whether, in this case, the running of the engine was inevitably or imminently dangerous, was certainly a question for the jury.
The nonsuit was therefore properly denied and the judgment should be affirmed.
All concur.
Judgment affirmed.